EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 2 has been amended as follows:

2. The solid oral dosage form of claim 1, wherein oral administration of the oral dosage form to a human in a fed state, results in  an AUCinf in plasma of  a total combined amount of deuterated dihydrotetrabenazine  of about 132 hr*ng/mL; and  a Cmax in plasma of  a total combined amount of deuterated dihydrotetrabenazine  of about 15.5 ng/mL.

Claim 7, third line, immediately after “400,000” there has been inserted --- dalton ---.
Claim 8, second line, immediately after “400,000” there has been inserted --- dalton ---.
Claim 11 has been amended as follows:

11. The solid oral dosage form of claim 10, wherein oral administration of the oral dosage form to a human in a fed state, results in  an AUCinf in plasma of  a total combined amount of deuterated dihydrotetrabenazine  of about 289 hr*ng/mL; and  a Cmax in plasma of  a total combined amount of deuterated dihydrotetrabenazine  of about 32.1 ng/mL.

Claim 16, third line, immediately after “400,000” there has been inserted --- dalton ---.
Claim 17, second line, immediately after “400,000” there has been inserted --- dalton ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After an appeal conference with SPE Frederick Krass and SPE Michael Hartley, the Examiner has reconsidered their previous position. The Examiner agrees with Applicant’s argument that even if the person of ordinary skill in the art knew of the safe and efficacious DDHTBZ AUC or Cmax, they would not have been able to predict, a priori, what combination of Duffield’s polymers, in which amounts, in combination with what amounts of DTBZ, would produce that safe and effective PK profile without undue experimentation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612